Title: John Adams to Abigail Adams, 6 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 6. 1794
          
          The Door Keeper has just brought me your kind Letter of Decr 28.
          Freneau’s Paper is discontinued and Fenno’s is become a daily advertising Paper and has not yet been worth Sending you. The State Papers will be reprinted in Russells Paper which you have and there has been nothing else worth Reading. I Send you the Negotiations with Genet, inclosed.
          The Algerines will cost this Country very dear. We may curse them, as much as We please and fight them as long as We will, and after all We must advance them the Cash. This has been long my Opinion but I could not be believed. We may rave against the English and Spaniards: but We had better learn better manners than wantonly to insult and provoke Nations who have Power to hurt Us.
          Genet has not appeared at the Levee: but he made me a Visit in Ceremony, soon after he came to Town, which I returned the second day afterwards.
          Jefferson went off Yesterday, and a good riddance of bad ware. I

hope his Temper will be more cool and his Principles more reasonable in Retirement than they have been in office. I am almost tempted to wish he may be chosen Vice President at the next Election for there if he could do no good, he could do no harm. He has Talents I know, and Integrity I believe: but his mind is now poisond with Passion Prejudice and Faction.
          You have drawn an affecting Picture of Distress in the Family of Dr Rhoads. How it is possible for People to marry and proceed to getting a Brood of Children without any means of support, I know not. A more imprudent Enterprise never was undertaken than the Removal of that Family to Braintree, and after they came there, they never took one Step, which common Sense would have dictated to get into Business. I hope however you will contribute as much as you can to alleviate her Distress. My Imagination has often painted to me exactly Such a Picture in a Case of our Silly Charles, who was once in a fair Way to have raised as happy a family but who I hope is grown wiser. You ought to have written the history of Mrs Rhoads and her Children to him.
          We have had a cold day or two: but the Weather is now as beautiful as it was last Winter. I think it is not quite so warm and therefore I hope will not lay a foundation for another Summer like the last.— We have no News of Cheesman. Brisler wants his Cloaths more than I do, mine.
          Columbus has been reprinted in Several Papers in New York but not yet in this City. Parties run high in South Carolina. A Mr S. Drayton has published a curious Narration of his own Sufferings but has not even denied the Fact of which he was charged. My News Mans Address has it

  At home dissentions Seem to rend
  Or threat, our Infant State
  ’Bout Treaties made; yet unexplain’d
  With Citizen Genet.

The People in general are wise, upright, firm and Steady: But There are little groups of Wrong heads in every principal Town.
          I am with ardent Wishes and fervent / Prayers for your health yours
          
            J A
          
        